Free Writing Prospectus Filed Pursuant to Rule433 Dated October 7, 2014 Registration Statement Nos.333-188672-01 and 333-188672-05 $1.25bln Toyota Auto Receivables 2014-C Owner Trust ($778.275MM Offered Notes) Jt-Leads: BofAML(struc), Citi, Soc Gen Co-mgrs: CA,JPM,MUFG NOTE OFFER CLS AMT(mm) AMT(mm) WAL Mdy/S&P WIN EXP LGL BENCH SPD YLD CPN $PX A-2 Aaa/AAA 7-16 2/16 2/15/17 EDSF + 18 A-3 Aaa/AAA 16-34 8/17 7/16/18 SWP + 17 A-4 Aaa/AAA 34-42 4/18 4/15/20 ISWP + 18 BILL & DELIVER : BofAML BBG TICKER : TAOT 14-C REGISTRATION : Public/SEC Registered EXPECTEDRATINGS : Moody's/S&P EXPECTED SETTLE : 10/15/14 FIRST PAY DATE : 11/17/14 ERISA ELIGIBLE : YES PXG SPEED : 1.3% ABS, 5% Call DENOMS : $1k x $1k The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-294-1322.The securities may not be suitable for all investors.Merrill, Lynch, Pierce, Fenner & Smith Incorporated and its affiliates may acquire, hold or sell positions in these securities, or in related derivatives, and may have an investment or commercial banking relationship with the issuer.
